DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 12/22/2021.
In this amendment, Applicant:
amended claims 1, 5, 11, 12, 14, 15, and 28, 
cancelled claims 6, 7, 13, 16-27, and 29, and 
added new claims 30-45.
Claims 1-5, 8-12, 14, 15, 28, and 30-45 are currently pending.  
		
Response to Arguments
On page 8, Applicant comments on the specification amendments.  Specifically, Applicant references [0093] and Fig. 17.  However, the specification amendment amends [0099] and [0107].  The amendments to [0099] and [0107] are acknowledged and accepted by Examiner.

Examiner has fully considered Applicant’s arguments, see page 9, filed 12/22/2021, with respect to the objections to claims 5 and 11 and they are persuasive.  Examiner has withdrawn the objections to claims 5 and 11. 

Examiner has fully considered Applicant’s arguments, see pages 9-11, filed 12/22/2021, with respect to the rejection of claims under 35 U.S.C. 102.  However, the arguments are moot in view of the new grounds of rejection.  
In particular, the claims have been amended with limitations similar to, but narrower than previous claims 6 and 7.  Hussein does not anticipate the narrower version of claim 7 (now claim 

Examiner has fully considered Applicant’s arguments, see pages 11-13, filed 12/22/2021, with respect to the previous rejections under 35 U.S.C. 103.  However, the arguments are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 11, 28, 30-34, 37, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hussein et al (US 2020/0128569) in view of Hewitt et al (US 2017/0070869).

Regarding claim 1: Hussein discloses a method for wireless communication by a first sidelink device, comprising: 
detecting traffic from at least a second sidelink device (disclosed throughout; see paragraph 0046 and Figure 3, for example; the apparatus 106 detects traffic (such as wireless signal 126) from at least a second sidelink device; see also Figures 7-9, which illustrate an example in which the vehicle devices communicate directly with each other via sidelinks); and 
sending the traffic to one or more other sidelink devices (disclosed throughout; see paragraph 0046 and Figure 3, for example, which show that the first sidelink device 106 sends or forwards the traffic to one or more other sidelink devices using signal 128; see also Figures 7-9, for example), 
wherein the first sidelink device comprises a roadside unit (RSU) (see paragraphs 0036 and 0040, for example, which indicate that the apparatus may be a road-side unit and also indicate that the apparatus may be stationary (or mobile)).
Further, Hussein does not disclose that the second sidelink device and the one or more other sidelink devices are registered with the RSU.  However, Hussein is silent regarding registration and thus does not explicitly disclose the limitation: the second sidelink device and the one or more other sidelink devices are not registered with the RSU.  However, Hewitt discloses a system that allows “communication of important information” from an “unregistered device in the event of an emergency” (see [0037]).  That is, Hewitt teaches modifying normal system behavior to allow unregistered devices to communicate in certain situations (such as an emergency) and for certain types of information (important).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Hewitt in the V2X system of Hussein so that vehicles which are not registered with 

Regarding claim 28: Hussein discloses an apparatus comprising:
at least one processor (see processor 132 of Figure 3, for example); and
a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to (see paragraph 0134, for example): 
detect traffic from at least one sidelink device (disclosed throughout; see paragraph 0046 and Figure 3, for example; the apparatus 106 detects traffic (such as wireless signal 126) from at least a second sidelink device; see also Figures 7-9, which illustrate an example in which the vehicle devices communicate directly with each other via sidelinks); and 
send the traffic to one or more other sidelink devices (disclosed throughout; see paragraph 0046 and Figure 3, for example, which show that the first sidelink device 106 sends or forwards the traffic to one or more other sidelink devices using signal 128; see also Figures 7-9, for example), wherein: 
the apparatus comprises a roadside unit (RSU) (see paragraphs 0036 and 0040, for example, which indicate that the apparatus may be a road-side unit and also indicate that the apparatus may be stationary (or mobile)).
are registered with the RSU.  However, Hussein is silent regarding registration and thus does not explicitly disclose the limitation: the at least one sidelink device and the one or more other sidelink devices are not registered with the RSU.  However, Hewitt discloses a system that allows “communication of important information” from an “unregistered device in the event of an emergency” (see [0037]).  That is, Hewitt teaches modifying normal system behavior to allow unregistered devices to communicate in certain situations (such as an emergency) and for certain types of information (important).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Hewitt in the V2X system of Hussein so that vehicles which are not registered with the RSU can still have emergency or extremely important messages conveyed to other vehicle or pedestrian devices.  This would be particularly useful in many vehicle-to-vehicle or vehicle-to-pedestrian communications as some denying some messages based on a device not being registered could result in injury or death for people using the registered devices in the vicinity.  The rationale for doing so would have been to enable important emergency or safety messages to be communicated by even unregistered devices to prevent potential injury or death.

Regarding claim 41: Hussein discloses an apparatus comprising: 
means for detecting traffic from at least one sidelink device (disclosed throughout; see paragraph 0046 and Figure 3, for example; the apparatus 106 detects traffic (such as wireless signal 126) from at least a second sidelink device; see also Figures 7-9, which illustrate an example in which the vehicle devices communicate directly with each other via sidelinks); and 
means for sending the traffic to one or more other sidelink devices (disclosed throughout; see paragraph 0046 and Figure 3, for example, which show that the first sidelink device 106 sends or forwards the traffic to one or more other sidelink devices using signal 128; see also Figures 7-9, for example), wherein: 
the apparatus comprises a roadside unit (RSU) (see paragraphs 0036 and 0040, for example, which indicate that the apparatus may be a road-side unit and also indicate that the apparatus may be stationary (or mobile)).
Further, Hussein does not disclose that the second sidelink device and the one or more other sidelink devices are registered with the RSU.  However, Hussein is silent regarding registration and thus does not explicitly disclose the limitation: the at least one sidelink device and the one or more other sidelink devices are not registered with the RSU.  However, Hewitt discloses a system that allows “communication of important information” from an “unregistered device in the event of an emergency” (see [0037]).  That is, Hewitt teaches modifying normal system behavior to allow unregistered devices to communicate in certain situations (such as an emergency) and for certain types of information (important).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Hewitt in the V2X system of Hussein so that vehicles which are not registered with the RSU can still have emergency or extremely important messages conveyed to other vehicle or pedestrian devices.  This would be particularly useful in many vehicle-to-vehicle or vehicle-to-pedestrian communications as some denying some messages based on a device not being registered could result in injury or death for people using the registered devices in the vicinity.  The rationale for doing so would have been to enable important emergency or safety messages to be communicated by even unregistered devices to prevent potential injury or death.

Regarding claim 45: Hussein discloses a non-transitory computer-readable medium having instructions stored thereon for wireless communication by a first sidelink device (see paragraph 0134, for example), comprising: 
detecting traffic from at least a second sidelink device (disclosed throughout; see paragraph 0046 and Figure 3, for example; the apparatus 106 detects traffic (such as wireless signal 126) from at least a second sidelink device; see also Figures 7-9, which illustrate an example in which the vehicle devices communicate directly with each other via sidelinks); and 
sending the traffic to one or more other sidelink devices (disclosed throughout; see paragraph 0046 and Figure 3, for example, which show that the first sidelink device 106 sends or forwards the traffic to one or more other sidelink devices using signal 128; see also Figures 7-9, for example), wherein: 
the first sidelink device comprises a roadside unit (RSU) (see paragraphs 0036 and 0040, for example, which indicate that the apparatus may be a road-side unit and also indicate that the apparatus may be stationary (or mobile)).
Further, Hussein does not disclose that the second sidelink device and the one or more other sidelink devices are registered with the RSU.  However, Hussein is silent regarding registration and thus does not explicitly disclose the limitation: the second sidelink device and the one or more other sidelink devices are not registered with the RSU.  However, Hewitt discloses a system that allows “communication of important information” from an “unregistered device in the event of an emergency” (see [0037]).  That is, Hewitt teaches modifying normal system behavior to allow unregistered devices to communicate in certain situations (such as an emergency) and for certain types of information (important).  It would have been obvious to one 

Regarding claims 2, 30, and 42: Hussein discloses the limitations of detecting the traffic as high priority traffic, wherein the sending is based on the detecting the traffic as high priority traffic (disclosed throughout; see paragraphs 0046-0047, for example, which discloses that the apparatus 106 forwards the traffic based on determining that the traffic is high priority traffic, relative to either a threshold or the priority of the internal traffic 122 to be transmitted by the apparatus).

Regarding claims 3, 31, and 43: Hussein discloses the limitations that detecting the traffic as high priority traffic is based on a quality-of-service (QoS) associated with the traffic or a priority level of the at least the second sidelink device (disclosed throughout; as indicated in paragraph 0047, for example, the high priority traffic may be traffic that is considered critical; further, as indicated in paragraph 0062, for example, the criticality of a message indicates that it requires a high quality of service (i.e. high reliability and low delay)).

Regarding claims 4 and 32: Hussein discloses the limitations that sending the traffic comprises sending the high priority traffic in one or two allocated slots (disclosed throughout; see Figures 8 and 9, for example, which show that the traffic is transmitted in one or two allocated slots (one or two of T1-T4).

Regarding claims 5 and 33: Hussein discloses the limitations that the high priority traffic is frequency division multiplexed (FDMd) in the one or two allocated slots (disclosed throughout; see Figures 8 and 9, for example, which show that the traffic in the one or two slots is frequency division multiplexed; for example, R1 and R2 are two different resource blocks transmitted at different frequencies in the same time slot; see also paragraph 0090 and 0092).

Regarding claims 8 and 34: Hussein discloses the limitation that sending the traffic comprises: 
detecting one or more packets from the second sidelink device (disclosed throughout; see paragraph 0046, for example, which indicates that the wireless signal is received by the apparatus; further, as shown in Figures 4a-4c, these signals are packets); and 
sending the one or more packets with identical content (disclosed throughout; see paragraph 0051, for example, which indicates that the apparatus “may simply retransmit the wireless signal 126”; see also paragraph 0056, which indicates that “the wireless signal 128 may be the wireless signal 126 or a modified version thereof”).

Regarding claims 11, 37, and 44: Hussein discloses the limitation that the traffic is detected in a resource pool associated with a high quality-of-service (QoS) zone, the resource pool associated with specific subframe for transmitting scheduling requests, scheduling grants, traffic, or a combination thereof (see paragraphs 0044 and 0071, for example, which indicates that a resource pool may be defined for special purposes; for example, as indicted in paragraph 0071, this pool can be for transmitting signals with a minimum time delay and is associated with a high quality of service zone; further, as indicated in paragraphs 0071 and 0076, this subframes within this pool are for transmitting traffic such as critical data to be forwarded between vehicles).

Claims 9 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2020/0351833 to Chae et al (herein called “Chae ’833”).

Regarding claims 9 and 35: Hussein discloses the limitations of parent claim 8 as indicated above.  Hussein is silent regarding the limitation of claim 8 that sending the traffic comprises sending the one or more packets with a different code rate, modulation and coding scheme (MCS), or both than the detected one or more packets.  However, this is known in the art.  Consider paragraph 0323 of Chae ’833, for example, which discloses that in V2X communications, a terminal may adapt the MCS of transmissions to accommodate an assigned channel occupancy ratio (CR) limit.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein by implementing adaptive MCS as described in Chae ’833.  The rationale for doing so would have been to reduce the number of channels used for transmission in some cases and increase the robustness in others.

Claims 10 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2019/0394786 to Parron et al.

Regarding claims 10 and 36: Hussein discloses the limitations of parent claim 1 as indicated above.  Hussein is silent regarding the limitation of broadcasting reservation information of one or more sidelink devices.  However, Parron discloses a system for implementing vehicle-to-everything (V2X) communications similar to that of Hussein.  Parron further describes a mechanism for transmitting a reservation/mute request to indicate to the UEs that particular resources are required for high priority/mission critical communications and that the UEs are to be mute on these resources.  See paragraph 0124, for example.  Further, Parron discloses that the UEs may further relay this reservation/mute request to other UEs (see paragraph 0147, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to implement a mechanism similar to the reservation/mute requests of Parron.  The rationale for doing so would have been to enable dynamic allocation of a set of resources for extremely high priority or mission critical communications in a V2X system as suggested throughout Parron.

Claims 12, 14, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2020/0275243 to Ueno et al.

Regarding claims 12 and 38: Hussein discloses the limitations of parent claim 1 as indicated above.  Hussein is silent regarding the limitation of claim 12 that the one or more sidelinks devices comprises one or more high priority user equipment (UEs).  However, assigning priority levels to sidelink devices is known in the art.  Consider Ueno, for example, which discloses determining whether a device is high priority throughout.  For example, see Figure 21 and the description starting at paragraph 0249, which indicate that the various sidelink devices are assigned a priority based on the speed of the device and the transmission of data is based on this priority.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to utilize device priorities and thus the one or more sidelink devices may be high priority UEs.  The rationale for doing so would have been to coordinate the delivery of data to the devices based on device characteristics and their associated priorities.

Regarding claims 14 and 39: Hussein discloses the limitations of parent claim 13 as indicated above.  Hussein is silent regarding the limitation that the first sidelink device is within a threshold distance from a road intersection.  However, Ueno discloses a vehicle-to-everything (V2X) communications system that treats communications from UEs differently when they UE is near an intersection than when not.  As indicated in paragraph 0110, a UE is in a risky state (and thus subject to an altered communications mechanism) when it is within an area around a dangerous intersection.  Similarly, when the UE is in a safe area around an intersection, the UE is determined to be in a low risk state (see paragraph 0184).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to determine when the UE is within a particular area around (distance from) a particular .

Claims 15 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0128569 to Hussein et al in view of U.S. Patent Application Publication 2021/0176720 to Chae et al (herein called “Chae ’720”).

Regarding claims 15 and 40: Hussein discloses the limitations of parent claim 13 as indicated above.  Hussein does not explicitly disclose the limitations of claim 15 that sending the traffic comprises sending the traffic as a single frequency network (SFN) transmission using the same time and frequency resources as another sidelink device to send the traffic from the at least the second sidelink device to the one or more other sidelink devices.  However, Chae ’720 discloses a V2X system which utilizes SFN transmission.  For example, consider paragraph 0123, which describes a way to achieve a “single frequency network (SFN) effect” by having different UEs transmit the same signal in the same resources.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hussein to utilize this SFN effect described in Chae ’720 for transmitting some of the sidelink information.  The rationale for doing so would have been to stably transmit the signal within the resources with high reception power as suggested by Chae ’720.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 10, 2022